DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 8-11 are pending and presented for examination. Claims 1-7 were cancelled and claims 8-11 newly added via the preliminary amendment dated 12 January 2021 which is acknowledged and entered.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Re-writing claim 8 to not require the “wherein” clauses, but instead merging them with each step would certainly assist in removing this.
As to claim 8 (and those dependent thereon), it is unclear by “nano carbon micro particles” if applicants are making microparticles comprising nanoparticles of carbon, carbon microparticles, carbon nanoparticles, or carbon microparticles and carbon nanoparticles. For the purposes of compact prosecution it is being construed as production of both carbon nanoparticles and carbon microparticles.
Claim 8 recites numerous terms lacking antecedent basis, “the ion heating device”, “the pulverizier”, “the malvaceous”, etc., Applicants are also requested to review the claims to ensure either proper antecedent basis or the proper aspect, i.e., “an ion heating device” and “a pulverizier” respectively for instance.

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2005289666 to Kondo et al. discloses production of carbon particles via the treatment of a plant material, removing the lignin, and subjecting the non-lignin material to carbonization to form the particles. It does not expressly state carbonizing the lignin material to produce the particles, nor HF heat treatment, digestion of malvacaeous via an alkaline solution.
.

Conclusion
Claims 8-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796